Citation Nr: 0531811	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  98-19 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
sinusitis with headaches, nosebleeds, and dizziness, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased initial evaluation for 
pityriasis rosea, folliculitis and allergic dermatitis, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased initial evaluation for 
fibromyalgia (claimed as aching joints, pain in the right 
leg, back pains, and tingling in the arms and fingers), 
currently evaluated as 20 percent disabling.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for obstructive lung 
disease, also claimed as breathing problems, shortness of 
breath, and persistent cough, to include as due to 
undiagnosed illness.

6.  Entitlement to service connection for costochondritis, 
claimed as chest pains due to undiagnosed illness.

7.  Entitlement to service connection for post traumatic 
stress disorder.

8.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983, and from January 1991 to September 1991.

The issues of entitlement to service connection for PTSD, and 
entitlement to individual unemployability, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's sinusitis with headaches, nosebleeds, and 
dizziness is currently manifested by no more than severe 
symptomatology; the veteran has not undergone radical surgery 
with osteomyelitis and does not have near constant sinusitis 
after repeated surgeries.  

2.  The veteran's pityriasis rosea, folliculitis, and 
allergic dermatitis is currently manifested by papules 
covering an area of no more than 5 to 10 percent of the 
veteran's body, with no exfoliation, exudation, or itching.  
He has not required systemic therapy for 6 weeks or more 
during a 12 month period.  

3.  The veteran's fibromyalgia is currently manifested by 
severe near constant intractable symptomatology, including 
complaints of diffuse tender to pressure points over 
essentially his entire body, and constant intractable pain.

4.  Sleep apnea was first diagnosed many years after service; 
no evidence has been presented linking the veteran's sleep 
apnea to service.

5.  Obstructive lung disease was first diagnosed many years 
after service; no evidence has been presented linking the 
veteran's obstructive lung disease to service.

6.  The veteran does not have current disability related to 
his acute and transitory episode of costochondritis in 
service.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the veteran's sinusitis with headaches, nosebleeds, and 
dizziness, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 (1996);  38 
C.F.R. § 4.97, Diagnostic Code 6513 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's pityriasis rosea, folliculitis and allergic 
dermatitis, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002);  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2005).

3.  Resolving all doubt in the veteran's favor, the criteria 
for an evaluation in of 40 percent for the veteran's 
fibromyalgia have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5025 (2005).

4.  Sleep apnea was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2005).

5.  Obstructive lung disease was not incurred in or 
aggravated by active military service, nor may it be presumed 
to be incurred in service; nor is it due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.317(2005).

6.  Costochondritis was not incurred in or aggravated by 
active military service, nor may it be presumed to be 
incurred in service; nor is it due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.317(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
2003 and May 2004.  Since these letters essentially provided 
notice of elements (1), (2), (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App.  103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) and the SSOC, he was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in a July 2004 SOC.  

Although the notice letters provided to the veteran did not 
specifically contain the "fourth element" (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claim on appeal.  The letters specifically informed the 
veteran of the type(s) of evidence that would be relevant to 
his claims and that it was his "responsibility" to make 
sure that VA received all requested records that were not in 
the possession of a Federal department or agency.  When 
considering the notification letters, the Board finds that 
the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to the VA notice.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was not provided to the veteran prior to the initial 
unfavorable AOJ decisions that are the basis of this appeal.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed in 
deciding this appeal.  

The veteran was provided with numerous VA examinations, 
including those in December 1992, June 2003, January 2004, 
and April 2005.  The veteran has not indicated that he has 
any additional evidence to submit.  VA outpatient treatment 
records have been obtained, and the veteran has not 
identified any additional 


relevant records that have not been obtained.  Accordingly, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran's service medical records are negative for 
complaints, or treatment for, sleep apnea.  The veteran's 
service medical records from his first period of service show 
that he was seen once for episodic left chest pain with 
congestion.  Examination showed a few scattered wheezes and 
tenderness with palpation.  Assessment was costochondritis 
and bronchitis.  The veteran was seen on August 1980 for a 
rash on his chest; assessment was to rule out contact 
dermatitis/heat rash.  Subsequent records were negative for 
further treatment.  Service records show that the veteran was 
diagnosed with muscle strain in his back several times in 
service, in February 1983, on his separation examination in 
May 1983, and in May 1984.  The veteran was seen in service 
several times in May 1991, for a sinus infection and 
headaches.  The report of VA examination dated May 1991 is 
completely negative for any report of any disability.  The 
veteran was seen in service on July 1991 for complaints of 
sore throat, cough, congestion, and coughing up thick yellow 
phlegm, with the diagnosis of upper respiratory illness.  
Service records from the veteran's  second period of service 
were negative for treatment or complaint of back problems.  
The veteran was also seen in July 1991 for a rash all over 
his body for the past two weeks.  Pityriases rosea was 
diagnosed.  The veteran received no further treatment in 
service for this disability.

The veteran has been seen periodically throughout the course 
of this appeal for all of his conditions on appeal.  He has 
particularly received periodic treatment for fibromyalgia 
flare ups.  In addition, he has been seen on several 
occasions for pain in his chest which has been attributed to 
acute bronchitis or his fibromyalgia.  Frequently he has been 
prescribed antibiotic medication for his sinusitis.

A treatment report from a private facility in January 1992 
indicates that the veteran was seen for complaints of frontal 
sinus pain with congestion and cough, headaches, and 
dizziness.  There was marked tenderness of frontal sinusitis.  
Chronic frontal sinusitis was diagnosed.

The veteran was seen at a VA facility in July 1992 for 
several symptoms, including  problems with sinuses.  The 
veteran was seen again in August 1992, and diagnosed with 
questionable sinusitis.

VA examination report dated December 1992 indicates that the 
veteran complained of a constant cough, pain in the right 
leg, sinus headaches, constant sinus flow, shortness of 
breath, back pains, sore joints all over, and chest pains.  
Examination showed some slight tenderness over the right 
frontal sinus but none over the maxillary area.  X-rays of 
the sinuses showed evidence of left maxillary sinusitis 
without any air fluid level.  Impression was left maxillary 
sinusitis.  The examiner indicated that the veteran's 
headaches and nosebleeds were probably related to the 
sinusitis.  The veteran was also noted to have a few 
maculopapular lesions over the upper back.  There was mild 
folliculitis, but a skin rash was not found.  

A March 1993 VA outpatient treatment record noted that the 
veteran was seen with complaints of his joints aching.  There 
were no objective findings.  Polyarthralgia was diagnosed.

An April 1993 CT of the veteran's sinuses noted changes of 
sinusitis involving the right frontal sinus and both 
maxillary antra.  However, outpatient treatment records from 
that time noted that the veteran had symptomatology 
consistent with sinusitis.

During VA outpatient treatment in February 1994, the 
veteran's nasal turbinates were noted to be not injected, 
though his pharynx was still slightly hyperemic.  The veteran 
was diagnosed with chronic sinusitis/rhinitis.

An April 1994 ENT consult indicates that the veteran was 
diagnosed with rhinitis/sinusitis.

A July 1994 VA spirometry record notes moderate obstructive 
disease, and indicated that restrictive disease could not be 
excluded by spirometry alone.

A June 1994 CT scan of the veteran's sinuses was normal.

The veteran was seen in August 1994 at a VA facility for a 
rash on his legs, arms, and over his right eye.  Allergic 
dermatitis was diagnosed.

The veteran was seen at a VA facility in October 1994 for 
chest and sinus congestion.  Bronchitis and bronchospasms 
were diagnosed.  Pulmonary function tests diagnosed moderate 
obstructive disease.

A January 1996 VA treatment report indicated that the veteran 
was seen for arthralgias of the wrists, elbows, and all 
joints, and was diagnosed with fibromyalgia.

A December 1996 VA treatment report noted that the veteran 
reported continuing headaches and pain especially in the 
elbows and shoulders since service, but also in the spine and 
knees.  He also reported problems with memory loss, fatigue, 
and morning stiffness.  Tender joints were noted at many 
sites.  The veteran was diagnosed at that time with 
fibromyalgia.

A statement from the veteran's wife dated March 1997 
indicated that she had witnessed on several occasions that 
the veteran had a red rash on his chest that would come and 
go.

X-rays taken of the veteran's chest in January 1998 were 
normal.

An October 1999 sleep clinic consultation note indicates that 
the veteran reported symptoms of occasional left chest wall 
pain, as well as heartburn and back pain.  It was proposed to 
rule out sleep apnea, and the veteran was scheduled for a 
sleep study in November 1999, the results of which indicated 
that the veteran was diagnosed with mild obstructive sleep 
apnea/upper airway resistance syndrome.

An August 2000 report of medical examination for National 
Guard service indicates that the veteran was not qualified 
for retention based on multiple diagnoses, to include 
fibromyalgia, chronic obstructive pulmonary disease, sleep 
apnea, chronic sinusitis, and migraines.

An April 2001 CT report of the veteran's maxillofacial 
sinuses notes mild right ethmoid air cell mucoperiosteal 
thickening and bilateral maxillary mucoperiosteal thickening.  
The right OMC was narrowed secondary to the bulla ethmoidalis 
and uncinate process apposition.  The nasal septum was 
deviated slightly towards the left.

August 2001 private treatment reports indicate that the 
veteran underwent septoplasty, bilateral submucous resection 
of the inferior turbinates, bilateral anterior ethmoidectomy, 
and bilateral naso-antral windows, due to diagnoses of 
chronic sinusitis, nasal obstruction, septal deviation, and 
turbinate hypertrophy.

X-rays of the veteran's chest in December 2001 were normal.

A June 2002 private treatment record indicated that the 
veteran reported exacerbated musculoskeletal discomfort in 
his hips, knees, feet, ankles, and elbows, alternating sites.  
The neck pain remained constant. Joints had good range of 
motion without erythema, edema, bogginess, or warmth.  The 
veteran was diagnosed with musculoskeletal discomfort.

A September 2002 private treatment report indicates that the 
veteran reported a constant throbbing pain throughout his 
whole body.  He reported burning and stinging pain in the 
shoulders and neck area, present since service.  He denied 
any numbness.  He reported that his arms and legs were weak.  
He stated that he could not raise his arms because of pain, 
and also had a hard time walking due to pain.  He reported 
occasional tingling in his hands.  He also reported daily bad 
headaches.   On examination, the veteran was diffusely tender 
on palpation of all his muscles.  The veteran was diagnosed 
with fibromyalgia and diffuse musculoskeletal pain.

October 2002 X-rays of the veteran's chest were normal.

X-rays of the veteran's chest in April 2003 were normal.

The veteran received a VA examination for his fibromyalgia in 
June 2003.  At that time, the veteran reported baseline body 
pain which was 6/10 in severity which went up to 10/10 with 
changing in position.  He wakes up three to four times a 
night.  He is only able to sleep three to four hours per 
night.  He reported being in bed most of the day.  The 
veteran also reported migraines every day, of 9/10 severity.  
He reported persistent stiffness over his entire body, and 
numbness and tingling in the toes with joint stiffness mostly 
in the knees.  He also complained of pain in the neck, hips, 
and arms, along with weakness in all of the muscle groups.  
Upon examination, tympanous atrophic changes were noted.  
There was no pharyngeal congestion.  18/18 tender points were 
positive.  There was no synovitis.  Full range of motion of 
the joints was noted.  The veteran was diagnosed with 
fibromyalgia with 18/18 tender points.  There were no 
deficits with muscle strength.

An August 2003 report of private treatment indicates that the 
veteran had complaints of widespread musculoskeletal pain 
involving his whole body, all his joints and muscles.  He 
also complained of numbness and tingling in the hands and 
feet.  Examination showed multiple tender points all over his 
body in the distribution of fibromyalgia.  Range of motion of 
all the joints was good, without deformity or synovitis.  The 
veteran was diagnosed with fibromyalgia and chronic pain 
syndrome.

In January 2004, the veteran was seen with chest congestion 
and cough and was diagnosed with bronchitis with 
bronchospasm.

The veteran received a VA examination for sinusitis in 
January 2004.  At that time, the veteran had complaints of 
chronic sinusitis and headaches.  He reported a history of 
nosebleeds.  His August 2001 septoplasty surgery was noted.  
He also noted no improvements in his sinus infections or 
headaches since the surgery.  Examination revealed tympanic 
membranes bilaterally showed good pneumatic otoscopy with no 
evidence of middle ear effusion.  Anterior rhinoscopy 
revealed some dryness on the right side but no obvious 
crusting.  There was some purulence present within the 
anterior ethmoids on the left.  There was approximately 30 
percent nasal obstruction bilaterally but nasal passage 
appeared patent with no polyps and no tenderness.  There was 
no septal deviation present. The veteran was diagnosed with 
chronic sinusitis with migraines.  The examiner indicated 
that the veteran's headaches were more migrainous in nature 
and might not be related to his sinuses.

The report of the veteran's VA dermatological examination in 
January 2004 indicates that, upon examination, there was no 
evidence of pityriasis rosea present on the chest, back, 
abdomen, or four extremities.  There was no residual scarring 
related to pityriasis rosea on his trunk or extremities.  
There were multiple red 2-4 mm follicular papules and 
pustules present on the veteran's upper back, lower back, and 
central chest.  There were no inflamed nodules, cyst, or 
draining sinuses.  There was no evidence of acne scarring.  
Total body surface area affected was less than 10 percent.  
There were multiple 1-2 mm follicular hyperkeratotic papules 
present on the upper arms.  There was no evidence of 
inflammation or infection in this area. There was no scaling.  
Total body surface affected was less than 5 percent.  The 
veteran was diagnosed with a history of pityriasis rosea, 
resolved without scarring, folliculitis on the chest and 
back, a history of pseudofolliculitis barbae (resolved), and 
keratosis pilaris affecting the upper arms.

VA outpatient treatment records noted treatment for coughing, 
postnasal drop, and nasal congestion unresponsive to 
medication in September 2004, October 2004, November 2004, 
December 2004, and January 2005.

A private treatment record dated March 2004 indicates that 
the complained of pain all over his body from his head to his 
feet and extreme exhaustion.  He reported feeling sleepy all 
the time, and not being able to concentrate on anything.  He 
indicated that all of his symptoms started after his second 
period of service.  He also complained of depression, 
headaches or dizziness, low energy, lack of interest, and 
constant flu like symptoms.  He had numbness, tingling, and 
burning involving his whole body.  He does not sleep well and 
tosses and turns the whole night.  In the morning, he cannot 
get out of bed and has no energy.  He indicated that he could 
not work.  The examiner indicated that the veteran had been 
diagnosed with fibromyalgia, but he thought the veteran also 
had a chronic fatigue syndrome.  The veteran reported severe 
pain in his neck.  Upon examination the veteran was noted to 
have good respiratory effort with equal air entry 
bilaterally.  There were no rales, rhonchi, or bronchial 
breath sounds.  The veteran showed exquisite tenderness 
involving all parts of his body including the 18 designated 
points for fibromyalgia.  He had a lot of tenderness in the 
muscles of his neck, and full range of motion was limited 
because of muscle spasms.  The veteran was diagnosed with 
fibromyalgia syndrome, chronic fatigue syndrome, and 
depression.  The veteran was provided with several trigger 
point injections at that time.

A May 2004 outpatient treatment note indicated that the 
veteran was diagnosed with obstructive apnea, and used a CPAP 
machine for treatment of this.

A July 2004 VA outpatient treatment record indicates that the 
veteran reported a one month history of left sided chest 
pain, worse when he coughed.  He reported it also hurt to 
move his arm.  He noted some mid axillary pain just below the 
costal margin on the left, with no injury.  The veteran was 
noted upon examination to have tenderness over the greater 
posterior chest inferior to scapula, and was tender in the 
left anterior chest and left upper quadrant.  The veteran was 
diagnosed with likely musculoskeletal pain.

October 2004 X-rays of the veteran's sinuses showed slight 
evidence of sinusitis in the left frontal area.

VA outpatient treatment records dated April 2005 noted that, 
in relation to the veteran's fibromyalgia, he complained of 
ankle swelling, and pain in the neck, shoulders, and back, 
with no reduction of sleep.  The veteran reported that 
medication helped this symptomatology.

VA sinus examination dated April 2005 noted that the veteran 
reported chief complaints of thick white nasal discharge, 
anosmia, post nasal drip, nasal crusting, and chronic cough.  
The veteran was noted to have had previous surgery.  The 
veteran reported pain between the eyes and in the cheeks. The 
veteran's tympanic membranes were clear, but his nasal cavity 
showed evidence of pus from the middle meatus bilaterally 
consistent with acute sinusitis.  The nasal cavity was red 
and inflamed.  Facial examination revealed no evidence of 
tenderness.  X-rays revealed right frontal opacity.  The 
examiner diagnosed the veteran with mild to moderate symptoms 
of sinusitis without adequate response to medication.  The 
examiner found the veteran to be a possible candidate for 
sinus surgery.  

VA dermatological examination of April 2005 noted multiple 
red papules and pustules on the veteran's back, chest, upper 
extremity, and cheeks bilaterally.  He had some 
hyperpigmented macules on the back and chest.  The examiner 
noted that the total body surface involved was approximately 
5 percent.  He further indicated that there was no 
ulceration, exfoliation, or crusting seen, and no evidence of 
systemic or nervous manifestation.  The examiner indicated 
that the veteran's rash was most consistent with acne 
vulgaris and it appeared that it would be speculative to 
indicate whether or not this was the same rash the veteran 
had been treated for chronically since 1991.  The examiner 
provided a diagnosis of tinea corporis on the left lower 
extremity, most likely unrelated to his pityriasis rosea, 
folliculitis, and allergic dermatitis.

The veteran received a VA examination for his fibromyalgia in 
April 2005.  The report of that examination indicates that 
medications have mild improvement in his fibromyalgia 
symptoms.  The examiner indicated that the veteran appeared 
to be in mild distress and reported 10/10 locations that were 
tender and painful all over his body.  His extremities showed 
no clubbing, no cyanosis, and no edema.  He had diffuse 
tender to point pressures over his entire trunk, upper and 
lower extremities, bilaterally.  There was no gross weakness 
noted, with 5/5 strength in the upper and lower extremities.  
There was no joint warmth noted, bilateral elbows, knee, and 
ankles did show tenderness to palpation.  The veteran 
reported constant chronic intractable pain.  He had diffuse 
stiffness which he reported made him basically unable to get 
out of bed until late afternoon secondary to joint stiffness.  
He also attributed his muscle weakness to fibromyalgia.  The 
examiner diagnosed the veteran with fibromyalgia.  The 
examiner indicated that the veteran had signs and symptoms 
consistent with profound disability related to fibromyalgia.  
He noted that the veteran has been unable to work for the 
past month.


Entitlement to an increased initial evaluation for sinusitis 
with headaches, nosebleeds, and dizziness, currently 
evaluated as 30 percent disabling.

Essentially, it is maintained that the evaluation currently 
assigned for the veteran's service-connected sinusitis is not 
adequate, given the current symptomatology of this disorder.  
In this regard, it is pointed out that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The Board notes that, during the course of this appeal, the 
regulations regarding evaluation of sinusitis changed, 
effective October 7, 1996.  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
are to the advantage of the veteran should be applied.  
However, If the revised regulations are more favorable to the 
veteran, then an award of an increased rating based on a 
change in law may be granted retroactive to, but no earlier 
than, the effective date of the change, in this case, October 
7, 1996.  See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Under the Code governing sinusitis criteria, in effect prior 
to October 7, 1996, 38 C.F.R. § 4.97, Diagnostic Code 6513, 
provided that chronic maxillary sinusitis with X-ray 
manifestations only, and with symptoms either mild or only 
occasional, warrants a noncompensable evaluation.  When 
moderate, with discharge or crusting or scabbing and 
infrequent headaches, a 10 percent evaluation is warranted.  
Severe disability, with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence warrants a 30 
percent evaluation; and postoperative, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations 
warrants a 50 percent evaluation.

Effective October 7, 1996, sinusitis is to be evaluated under 
the General Rating Formula for Sinusitis.  A noncompensable 
evaluation is warranted when sinusitis is detected by X-ray 
only; a 10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting; a 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non- incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; a 50 percent rating 
is warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries. A 
note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.

Taking into account all relevant evidence, the Board finds 
that the veteran is properly rated as 30 percent disabled for 
his service connected sinusitis.  In this regard, the Board 
notes the findings from a VA examination of April 2005, which 
found mild to moderate symptoms of sinusitis, including pain 
in the eyes and cheeks, pus in the middle meatus, and a red 
and inflamed nasal cavity, which did not adequately respond 
to medication, from an October 2004 X-ray report, which 
showed slight evidence of sinusitis, and the findings from a 
January 2004 VA examination, which noted some purulence 
present within the anterior ethmoids on the left, 30 percent 
nasal obstruction bilaterally, and nasal passages patent with 
no polyps and no tenderness.  The report of septoplasty 
conducted on the veteran in August 2001, and the report of a 
VA examination dated December 1992, indicated a diagnosis of 
left maxillary sinusitis, with such symptomatology as slight 
tenderness over the right frontal sinus but none over the 
maxillary area, and headaches related to the veteran's 
sinusitis.  The Board also notes that the veteran has been 
frequently prescribed antibiotics for the treatment of his 
sinusitis.  The veteran's sinusitis with headaches, 
nosebleeds, and dizziness is currently manifested by no more 
than severe symptomatology, the veteran has not undergone 
radical surgery with osteomyelitis and does not have near 
constant sinusitis after repeated surgeries.  

While the veteran has undergone one operation for his 
sinuses, the Board notes that the evidence of record does not 
indicate that it was a radical operation, with chronic 
osteomyelitis requiring repeated curettage, or that the 
veteran has had repeated operations, such that a higher 
rating would be warranted under either the old regulations or 
new regulations.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 30 
percent rating has been in effect since the effective date of 
service connection for sinusitis, and at no time has it been 
medically demonstrated that this disability has warranted any 
higher rating.  Therefore, there is no basis for staged 
rating in the present case.

Thus, the Board finds that the preponderance of the evidence 
of record indicates that the veteran's service connected 
sinusitis is currently properly rated as 30 percent 
disabling.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).



Entitlement to an increased initial evaluation for pityriasis 
rosea, folliculitis, and allergic dermatitis, currently 
evaluated as 10 percent disabling.

Essentially, it is maintained that the evaluation currently 
assigned for the veteran's service-connected pityriasis 
rosea, folliculitis, and allergic dermatitis is not adequate, 
given the current symptomatology of this disorder.  In this 
regard, it is pointed out that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2005).

During the course of this appeal, the criteria for rating 
skin disorders were revised effective August 30, 2002.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, If the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change, in 
this case, August 30, 2002.  See VAOPGCPREC 3-2003, 65 Fed. 
Reg. 33422 (2000).

Under 38 C.F.R. §4.118, Diagnostic Code 7806 in effect prior 
to August 30, 2002,  eczema warrants a zero percent rating 
for slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area.  A 10 percent rating is 
assigned with exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  The next 
higher rating, 30 percent, requires exudation or itching 
constant, extensive lesions, or marked disfigurement.  The 
next higher rating, 50 percent, is warranted with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant symptoms.  38 
C.F.R. § 4.118, Code 7806 (effective prior to August 30, 
2002).

Under the revised Diagnostic Code 7806 criteria, a zero 
percent rating requires dermatitis or eczema less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required 
during the past 12-month period.  A 10 percent rating 
requires dermatitis or eczema of at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating requires dermatitis or eczema of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating requires 
dermatitis or eczema over more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near- constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806 (effective August 30, 2002).

Taking into account all relevant evidence, the Board finds 
that the veteran is properly rated as 10 percent disabled, 
under both the old and the new regulations, for his service 
connected pityriasis rosea, folliculitis, and allergic 
dermatitis.  In this regard, the Board notes the findings 
from a VA dermatological examination in April 2005 which 
noted that the veteran had multiple red papules on his back, 
chest, upper extremity and cheeks bilaterally, and some 
hyperpigmented macules on the back and chest, with a total 
body surface involved of approximately 5 percent, with no 
ulceration, exfoliation, or crusting, and the examiner 
indicated that it would be speculative to indicate whether or 
not this was the same rash the veteran had been treated for 
since 1991.  The Board has considered the report of the 
veteran's VA dermatological examination in January 2004, 
which noted that there was no evidence of pityriasis rosea 
present on the chest, back, abdomen, or four extremities, and 
no residual scarring, although there were follicular papules 
and pustules present on the veteran's upper back, lower back, 
and central chest covering less than 10 percent of the 
veteran's body surface, which the examiner diagnosed as 
folliculitis, and multiple 1-2 mm follicular hyperkeratotic 
papules present on the upper arms, covering less than 5 
percent of the total body surface, which the examiner 
diagnosed as keratosis pilaris.  A VA examination report of 
December 1992, which showed mild folliculitis, but no skin 
rash.  

Thus the Board notes that there is some question as to 
whether the veteran's current skin condition is related to 
his service connected condition.  However, even assuming that 
current symptomatology is related to the veteran's service 
connected condition, under the old regulations, the minimal 
symptomatology, with no exfoliation, exudation, or itching, 
would likely be more consistent with a noncompensable rating.  
However, considering that the veteran does have some evidence 
of red papules on his cheeks, the Board finds that the 
veteran's symptomatology, resolving all doubt in his favor, 
would be consistent with a finding of eczema over an exposed 
area, such that a 10 percent rating would be warranted, the 
rating the veteran is currently receiving.  The veteran's 
pityriasis rosea, folliculitis, and allergic dermatitis is 
currently manifested by papules covering an area of no more 
than 5 to 10 percent of the veteran's body, with no 
exfoliation, exudation, or itching.  He has not required 
systemic therapy for 6 weeks or more during a 12 month 
period.  Therefore, a higher rating is not warranted under 
the either the new or old regulations.  

Therefore, the Board finds that the preponderance of the 
evidence is against a grant of increased rating for the 
veteran's service connected pityriasis rosea, folliculitis 
and allergic dermatitis.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating has been in effect since the effective date of 
service connection for pityriasis rosea, folliculitis and 
allergic dermatitis, and at no time has it been medically 
demonstrated that this disability has warranted any higher 
rating.  Therefore, there is no basis for staged rating in 
the present case.

Entitlement to an increased initial evaluation for 
fibromyalgia (claimed as aching joints, pain in the right 
leg, back pains, and tingling in the arms and fingers), 
currently evaluated as 20 percent disabling.

Essentially, it is maintained that the evaluation currently 
assigned for the veteran's fibromyalgia is not adequate, 
given the current symptomatology of this disorder.  In this 
regard, it is pointed out that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The veteran is current rated as 20 percent disabled under 
38 C.F.R. § 4.71a, Diagnostic Code 5025, for fibromyalgia.  
This Diagnostic Code provides that fibromyalgia with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that requires continuous 
medication for control warrants a 10 percent rating.  When 
the symptoms of fibromyalgia are episodic, with the 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but are present more 
than one-third of the time, a 20 percent rating is assigned.  
A 40 percent rating, the highest available under this code, 
requires evidence that the fibromyalgia is constant, or 
nearly so, and refractory to therapy.  Widespread pain means 
pain in both the left and right sides of the body that is 
both above and below the waist, and that affects both axial 
skeleton (i.e. cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities. 38 C.F.R. § 4.71a, 
Diagnostic Code 5025 (including note) (2005).

Taking into account all relevant evidence, the Board finds 
that the veteran would be more properly rated as 40 percent 
disabled, the highest rating available under this code, for 
his service connected fibromyalgia.  In this regard, the 
Board notes that, throughout the course of this appeal, the 
veteran has reported severe near constant  symptomatology.  
Specifically, the Board also notes the findings from the 
veteran's most recent VA examination, dated April 2005, which 
noted that the veteran had diffuse tender to point pressures 
over essentially his entire body, and constant intractable 
pain, and found that the veteran had signs and symptoms 
consistent with profound disability related to fibromyalgia.  
The Board finds this level of severe symptomatology consist 
with a finding of constant fibromyalgia, refractory to 
therapy, such that a 40 percent rating would be warranted.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 40 
percent rating is in effect since the effective date of 
service connection for fibromyalgia, and at no time has it 
been medically demonstrated that this disability has 
warranted any higher rating.  Therefore, there is no basis 
for staged rating in the present case.

Entitlement to service connection for sleep apnea, 
obstructive lung disease, to include as due to undiagnosed 
illness, and costochondritis, to include as due to 
undiagnosed illness.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis." Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms. 38 C.F.R. § 3.317(a), 
(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for sleep apnea.  
Since the veteran has a diagnosis of sleep apnea, he cannot 
be entitled to service connection as due to an undiagnosed 
illness.  Moreover, the veteran was not diagnosed with this 
disability until November 1999, over eight years after his 
separation from service.  There is no evidence in the 
veteran's service medical records to indicate that he had 
complaints of, or received treatment for, sleep apnea.  With 
no evidence having been presented to indicate that the 
veteran had sleep apnea in service, with no evidence having 
been presented to indicate that the veteran had sleep apnea 
until eight years after separation from service, and with no 
evidence having been presented to link the veteran's current 
diagnosis of sleep apnea to service, the Board finds that the 
preponderance of the evidence of record is against the grant 
of service connection for sleep apnea.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).

Taking into account all relevant evidence, the Board finds 
that service connection is also not warranted for obstructive 
lung disease, to include as due to undiagnosed illness.  In 
this regard, the Board notes initially that, as the veteran 
has a diagnosis of moderate obstructive lung disease, he 
cannot be entitled to service connection as due to an 
undiagnosed illness.  The veteran was initially diagnosed 
with moderate obstructive disease in July 1994, nearly three 
years after his separation from service.  Furthermore, there 
is no evidence in the veteran's service medical records to 
indicate that he had complaints of, or received treatment 
for, any obstructive lung disease in service.  Finally, no 
evidence has been presented to indicate that the veteran's 
current moderate obstructive lung disease is related to 
service.  With no evidence having been presented to indicate 
that the veteran had obstructive lung disease in service, 
with no evidence having been presented to indicate that the 
veteran had obstructive lung disease until nearly three years 
after separation from service, and with no evidence having 
been presented to link the veteran's current diagnosis of 
moderate obstructive lung disease to service, the Board finds 
that the preponderance of the evidence of record is against 
the grant of service connection for sleep apnea.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection for sleep apnea 
and obstructive lung disease, because there is no evidence of 
pertinent disability in service or for several years 
following service.  Thus, while there are current diagnoses 
of pertinent disability, there is no true indication that 
either disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, the negative 
examination performed at separation from service, and the 
first suggestion of pertinent disability many years after 
active duty, relating sleep apnea or obstructive lung disease 
to service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2004).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim." 38 USCA 5103A(a)(2).  

Finally, taking into account all relevant evidence, the Board 
finds that service connection is not warranted for 
costochondritis, to include as due to undiagnosed illness.  
In this regard, the Board notes initially, that, as the 
veteran has a diagnosis of costochondritis, he would not be 
entitled to service connection for an undiagnosed illness.  
Although the veteran was diagnosed with this disorder once in 
service, further treatment for this disability is not shown 
in service; therefore the Board considers this one incident 
of costochondritis in service to have been acute and 
transitory, and to have resolved without residuals.  Since 
service, the evidence of record shows that the veteran has 
occasionally complained of chest pain; however, this has 
generally been attributed to either his occasional problems 
with bronchitis or his service connected fibromyalgia, and 
not to his diagnosis of costochondritis in service.  
Therefore, the Board finds that the preponderance of the 
evidence of record does not indicate that the veteran's 
current complaints of chest pain are related to his diagnosis 
of costochondritis in service.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased initial evaluation for sinusitis 
with headaches, nosebleeds, and dizziness, currently 
evaluated as 30 percent disabling, is denied.

Entitlement to an increased initial evaluation for pityriasis 
rosea, folliculitis and allergic dermatitis, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to an increased initial evaluation for 
fibromyalgia (claimed as aching joints, pain in the right 
leg, back pains, and tingling in the arms and fingers), to 40 
percent disabling, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for obstructive lung 
disease, also claimed as breathing problems, shortness of 
breath, and persistent cough, to include as due to 
undiagnosed illness, is denied.

Entitlement to service connection for costochondritis, 
claimed as chest pains due to undiagnosed illness, is denied.


REMAND

The Board notes that, as regards the veteran's claim of 
entitlement to service connection for PTSD, the veteran has 
claimed a stressful experience in service of seeing dead 
bodies during his two day service in Kuwait.  In support of 
this, the veteran has submitted pictures he alleges he took 
of dead bodies in Kuwait, and a statement from a soldier 
dated in August 1992 who claims to have served with the 
veteran and noted that the "human remains in the devastated 
areas in Kuwait were catastrophic".  The Board also notes 
that the veteran has had several different psychiatric 
diagnoses, including PTSD.

In this regard however, the Board notes that the veteran has 
never provided a concise statement regarding his stressors, 
nor has the RO attempted to confirm the veteran's alleged 
stressors.  In addition, the Board points out that the 
question of service connection for PTSD may have a 
significant impact on the veteran's claim of entitlement to 
individual unemployability.  The Board therefore finds this 
matter is inextricably intertwined with the issue of 
entitlement to PTSD; and must therefore be remanded as well.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, these claims are remanded for the following 
development:

1.  The RO should provide the veteran 
with a stressor letter.  The veteran 
should be asked, if possible, to provide 
more specific information regarding his 
claimed stressors, to include as specific 
information as possible, including dates 
and places, of the alleged stressful 
situations.

2.  The RO should then forward the 
veteran's statement to the U. S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, VA 22150- 3197.  
The USASCRUR should be requested to 
provide any information available which 
might corroborate the veteran's alleged 
stressors and any other sources that may 
have pertinent information.

3.  Thereafter, the RO should make a 
determination regarding whether any 
stressor has been verified.

4.  Thereafter, a VA examination should 
be performed by a psychiatrist in order 
to determine the etiology, nature and 
severity of the veteran's PTSD.  The 
claims folder must to be made available 
to the examiners in conjunction with the 
examination.  All indicated tests are to 
be conducted.  The RO is to inform the 
examiner that only a stressor which has 
been verified by the RO or the Board may 
be used as a basis for a diagnosis of 
PTSD.   If the diagnosis of post-
traumatic stress disorder is deemed 
appropriate, the examiner should specify 
whether any stressor found to be 
established by the record was sufficient 
to produce the post-traumatic stress 
disorder, and whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors.  
A complete rationale of any opinion 
expressed should be included in the 
examination report.

5.  Thereafter, the RO should re-
adjudicate the claims on appeal, to 
include the veteran's claim of 
entitlement to individual 
unemployability.  If any benefit sought 
is not granted, the veteran should be 
furnished a supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


